Per curiam.
The State Bar of Georgia filed a formal complaint against Milton N. Bronson, alleging that he violated Standards 4 (engaging in professional conduct involving dishonesty and fraud), 44 (abandoning a legal matter entrusted to him), and 45 (knowingly making a false statement of law or fact) of Bar Rule 4-102 (d). The complaint also alleged that Bronson, who has been sanctioned previously for disciplinary infractions, violated Bar Rule 4-103 (committing a third or subsequent disciplinary violation).
After initially denying the allegations, Bronson filed a petition for voluntary surrender of his license to practice law. In his petition, Bronson admits he failed to respond to discovery and a motion to compel in a personal injury case, filed a voluntary dismissal in the case without his client’s authorization or knowledge, and told his client that her case was pending after he had filed the dismissal and the statute of limitation had run. He admits that his conduct violates Standards 4, 44, and 45 (d).
*473Decided September 21, 1994.
William P. Smith III, General Counsel State Bar, Kathryn B. Singer, Assistant General Counsel State Bar, for State Bar of Georgia.
The special master recommended acceptance of Bronson’s petition for surrender of his license to practice law. Based on Bronson’s violations and previous suspension and public reprimand, the review panel also recommends acceptance.
This Court adopts the review panel’s recommendation and accepts Milton N. Bronson’s petition for voluntary surrender of license, which is tantamount to disbarment, based on the record. Bronson is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interests of his clients, and certify to this Court that he has satisfied the requirements of such rule.

All the Justices concur.